Old Mutual Funds III old mutual heitman global real estate securities fund Supplement Dated October 13, 2009 TO THE PROSPECTUS, DATED APRIL 22, 2009, AS SUPPLEMENTED This Supplement updates certain information contained in the currently effective Institutional Class, Class A and Class C Shares Prospectus of the above-referenced fund (the “Fund”), a series portfolio of Old Mutual Funds III, dated April 22, 2009, as supplemented (the “Prospectus”).You should retain your Prospectus and any supplements for future reference. You may obtain an additional copy of the Prospectus free of charge by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the Prospectus entitled “The Investment Adviser & Sub-Advisers – The Portfolio Managers – Heitman Real Estate Securities, LLC (Heitman-US) on page 7 of the Prospectus: Name (Role on Team) Business Experience Heitman Real Estate Securities, LLC (Heitman-US) Timothy J. Pire** Managing Director and Lead Portfolio Manager since July 1999. Michael K. Moran Vice President and Assistant Portfolio Manager since July 2009.Assistant Vice President and Securities Analyst from June 2006 to July 2009.Development Associate at RHS Development from October 2004 to May 2006. Jeffrey D. Yurk Vice President and Assistant Portfolio Manager since July 2009.Assistant Vice President and Securities Analyst from February 2004 to July 2009. **Committee member Distributed by Old Mutual Investment Partners R-09-60410/2009 Old Mutual Funds III OLD MUTUAL HEITMAN GLOBAL REAL ESTATE SECURITIES FUND Supplement Dated October 13, 2009 TO THE STATEMENT OF ADDITIONAL INFORMATION, DATED APRIL 22, 2009, AS SUPPLEMENTED This Supplement updates certain information contained in the currently effective Institutional Class, Class A, and Class C Shares Statement of Additional Information for the above-referenced fund (the “Fund”), a series portfolio of OldMutual Funds III, dated April 22, 2009, as supplemented (the “SAI”).You should retain your SAI and current supplements for future reference.You may obtain an additional copy of the SAI and all current supplements, free of charge, by calling 888-772-2888 or via the Internet at oldmutualfunds.com. The following replaces in its entirety the section of the SAI entitled “The
